DETAILED ACTION
RE: Fiedler et al.
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	New claims 34-40 have been added. Claims 1, 3-4, 11, 15-17, 21-22 and 34-40 are pending. Claims 2, 5-10, 12-14, 18-20 and 23-33 are canceled. 
4.	Upon further consideration, the species TIGIT is rejoined. Claims 4, 11, 15 and 17 are rejoined and examined in this office action. Claims 3, 16 and 21-22 are previously withdrawn. New claims 36 and 38-40 are withdrawn from further consideration as being drawn to non-elected species. Claim 1 has been amended.
5.	Claims 1, 4, 11, 15, 17, 34-35 and 37 are under examination.

Objections Withdrawn
6.	The objection to claim 1 for a typographical error is withdrawn in view of applicant’s amendment to the claim.

Rejections Withdrawn
7.	The rejection of claim 1 for containing an improper Markush grouping of alternatives is withdrawn in view of applicant’s persuasive arguments.
8.	The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s cancellation of the claim.
9.	The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Kuchroo et al. (US2017/0107300A1, pub. date: 4/20/2017, effectively filed date: 4/17/2014), in view of Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), further in view of Friedrich et al. (Mol. Cancer Ther., 2014, June, 13(6):1549-57, IDS filed on 1/3/2019) is withdrawn upon further consideration and in view of new grounds of rejection.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4, 11, 17, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), in view of Gundermann et al. (J Immunother, 2014, 37:321-330) .
Regarding claims 1 and 37, Maurer et al. teaches a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of an antibody that binds to human TIGIT (huTIGIT), wherein the cancer is acute myelogenous leukemia (AML) (claims and [0120], [0290]). Regarding claim 4, Maurer teaches that the anti-huTIGIT antibody has an ability to block the interaction between TIGIT to PVR (CD155) or Nectin-2 (CD122) ([0008]). Regarding claim 11, Maurer et al. teaches that the method further comprises administering an anti-PD-1 antibody (an immunostimulant, claim 11). Regarding claim 17, Maurer et al. teaches that the anti-TIGIT antibody enhances tumor antigen-specific T cell response (claims 15-16), and reduces or depletes regulatory T cells in a tumor of a subject (claim 17). Depleting regulatory T cells would result in a reduction of TIGIT expression. Maurer et al. teaches that the patient’s tumor has an elevated expression of PVR (CD155) and/or Nectin-2 (CD112) on tumor cells (claim 21), and the presence of PVR and/or Nectin-2 suggests a patient will have a beneficial anti-tumor response upon anti-TIGIT therapy, e.g. treatment with the anti-huTIGIT antibody ([0046]). Maurer et al. teaches that the anti-huTIGIT antibody can be combined with a bispecific antibody and the T cell arm of these responses would be augmented by the inhibition of TIGIT ([0296]).
Regarding claims 1, 4, 11, 17, 34 and 37, Maurer et al. does not teach further treating the subject with a CD3/CD33 bispecific antibody. 

Friedrich et al. teaches a method of treating AML using AMG 330, a CD3/CD33-bispecific T-cell engaging antibody, wherein the antibody binds to CD3episilon, shows dose-dependent activation of T cells, and outstanding in vivo potency (abstract, page 1551, column 2, paragraph 3,  page 1554, column 1, last paragraph and page 1555, column 2, paragraph 5). Regarding new claim 34, the antibody AMG 330 comprises instant SEQ ID NO:15, as evidenced by US20170209571A1 ([0195]), see Exhibit A for sequence alignment between SEQ ID NO:100 of AMG 330 and instant SEQ ID NO:15).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Maurer et al. to treat AML patients with an anti-huTIGIT antibody and a CD3/CD33-bispecific T-cell engaging antibody in view of Gundermann and Friedrich. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Maurer et al. teaches treating cancer having elevated expression of CD112 (nectin-2), including AML with an anti-huTIGIT antibody, Gundermann et al. teaches that 63% of all primary AML blasts harbored an intermediate to high expression of CD112, and Friedrich et al. teaches that AMG 330, a CD3episolon/CD33-bispecific T-cell engaging antibody, shows dose-dependent activation of T cells, and outstanding in vivo potency (abstract, page 1551, column 2, paragraph 3,  page 1554, column 1, last paragraph and page 1555, column 2, paragraph 5). It is known in the art that 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06. 

12.	Claims 1, 4, 11, 15, 17, 34, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer et al. (US 2016/0176963A1, pub. date: 6/23/2016, effectively filed date 12/23/2014), in view of Gundermann et al. (J Immunother, 2014, 37:321-330) and Friedrich et al. (Mol. Cancer Ther., 2014, June, 13(6):1549-57, IDS filed on 1/3/2019), as evidenced by US20170209571A1 (Kanapuram et al., pub. date: 7/27/2017), further in view of Kuchroo et al. (US2017/0107300A1, pub. date: 4/20/2017, effectively filed date: 4/17/2014).
	The teachings of Maurer, Gundermann and Friedrich have been discussed above as they apply to claims 1, 4, 11, 17, 34 and 37.
Maurer, Gundermann and Friedrich do not teach treating AML using an anti-CD112 antibody.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Maurer, Gundermann and Friedrich as discussed above to treat AML with an anti-CD112 antibody. One of ordinary skill in the art would have been motivated to do so because Maurer et al. teaches cancer having elevated expression of CD112 (nectin-2), including AML using an anti-huTIGIT antibody that blocks the interaction between TIGIT to Nectin-2 (CD122) ([0008]), and Kuchroo et al. teaches treating cancer using a TIGIT inhibitor which is an anti-CD112 antibody that inhibits or reduces CD112 binding to TIGIT (paragraphs [0017], [0020], [0022], [0038], [0300], [0304], [0533] and claims). One of ordinary skill in the art would have had a reasonable expectation of success because both anti-TIGIT antibody and anti-CD112 antibody treat cancer by blocking interaction between TIGIT to CD122. 

13.	Applicant Arguments 
Note: Only arguments which are relevant to the new rejections are discussed below.
The response states that the application, at paragraphs [29]-[36], and [135], provides in vitro data and Stamm provides post-filed showing that blocking TIGIT- 

Response to Arguments
Applicant’s arguments and Stamm reference have been carefully considered but are not persuasive. It is known in the art that combination therapy using agents with different mechanisms of action may result in additive or synergetic effects. Friedrich et al. teaches a method of treating AML using AMG 330, a CD3/CD33-bispecific T-cell engaging antibody, wherein the antibody binds to CD3episilon, shows dose-dependent activation of T cells, and outstanding in vivo potency (abstract, page 1551, column 2, paragraph 3,  page 1554, column 1, last paragraph and page 1555, column 2, paragraph 5). Maurer et al. teaches a method of treating cancer having elevated expression of CD112 (nectin-2), including AML in a subject comprising administering to the subject a therapeutically effective amount of the antibody that binds to human TIGIT (huTIGIT), (claims and [0120], [0290]), wherein the anti-TIGIT antibody enhances tumor antigen-specific T cell response (claims 15-16), and reduces or depletes regulatory T cells in a tumor of a subject (claim 17, which would reduce TIGIT expression). Maurer et al. teaches that the anti-huTIGIT antibody can be combined with a bispecific antibody and the T cell arm of these responses would be augmented by the inhibition of TIGIT ([0296]). The therapeutic effect of the anti-CD3/CD33 bispecific antibody AMG 330 relies on T cell activation. Because anti-TIGIT antibody enhances tumor antigen specific T cell response, reduces and depletes regulatory T cells, it would be expected to enhance AMG 330-mediated lysis of AML cells. 
Kuchroo teaches that TIGIT axis suppresses proinflammatory responses, e.g., via suppression of Th1 and/or Th17 mediated responses and plays an immunosuppressive role ([0009]). Kuchroo et al. teaches that the patients whole tumors 
For the foregoing reasons, the rejection is deemed proper and is therefore maintained. 	

Conclusion
15.	No claims are allowed.
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643